     Case 1:21-cv-00227-NT Document 6 Filed 09/12/21 Page 1 of 3                 PageID #: 13




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


JONATHAN OLIVER,                             )
                                             )
               Plaintiff                     )
                                             )
v.                                           )       No. 1:21-cv-00227-NT
                                             )
TOWN OF MONTICELLO et al.,                   )
                                             )
               Defendants                    )


                           RECOMMENDED DISMISSAL OF CASE

        On August 12, 2021, I denied pro se plaintiff Jonathan Oliver’s motion for leave to proceed

in forma pauperis (IFP), directing that, no later than September 2, 2021, he either file a properly

completed IFP application or pay this court’s civil filing fee ($402). See ECF Nos. 4-5. He did

not do so by that deadline; nor has he done so since the deadline elapsed. Accordingly, I

recommend that the court dismiss his complaint without prejudice for lack of prosecution.

                                         I. Background

        The plaintiff filed the instant suit on August 11, 2021, seeking injunctive relief and

damages for alleged misconduct of the Town of Monticello, Maine (“Town”) and two Town

employees, including their alleged refusal to provide permits and other documents and processes

in accordance with Town rules. See Complaint for a Civil Case (“Complaint”) (ECF No. 1). At

that time, he also filed a motion to proceed IFP. See Motion for Leave to Proceed in Forma

Pauperis (ECF No. 2). By order dated August 12, 2021, I denied the IFP motion without prejudice

on the showing made, noting that the plaintiff had provided no information to support his request.

See ECF No. 4. I directed that the Clerk’s Office mail the plaintiff a copy of this court’s

Application to Proceed in District Court without Prepaying or Costs (Short Form) (“IFP Form”),


                                                 1
  Case 1:21-cv-00227-NT Document 6 Filed 09/12/21 Page 2 of 3                        PageID #: 14




see id., and ordered that, by September 2, 2021, the plaintiff either pay the court’s filing fee or file

a properly completed form motion for leave to proceed IFP, see ECF No. 5. A private entry on

the CM/ECF docket reflects that, on August 12, 2021, copies of both of my orders and the IFP

Form were mailed to the plaintiff at the address he had provided. The plaintiff did not file a new

IFP motion or pay this court’s filing fee by September 2, 2021; nor has he done so since the

deadline elapsed.

                                            II. Discussion

        “A district court’s inherent powers to sanction parties for litigation abuses include the

power to act sua sponte to dismiss a suit for failure to prosecute.” Diaz-Santos v. Dep’t of Educ.

of Commonwealth of P.R., 108 Fed. Appx. 638, 640 (1st Cir. 2004). In addition, Federal Rule of

Civil Procedure 41(b) provides, “If the plaintiff fails to prosecute or to comply with these rules or

a court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ.

P. 41(b). “Although Rule 41(b) refers only to dismissal on a motion made by a defendant, district

courts may also sua sponte dismiss a complaint under Rule 41(b) for failure to comply with a court

order.” Unitronics (1989) (R”G) Ltd. v. Gharb, 85 F. Supp.3d 118, 126 (D.D.C. 2015).

        The plaintiff’s failure to file a new IFP application or pay this court’s filing fee by the

deadline of September 2, 2021, warrants the dismissal of his action. See, e.g., United States v.

Edmunds, Case No. 15-cv-2705 (JRT/TNL), 2016 WL 7670605, at *5 (D. Minn. Dec. 6, 2016)

(rec. dec., aff’d Jan. 10, 2017) (“[W]hile pro se litigants are accorded a certain degree of latitude,

Defendant’s pro se status does not excuse him from complying with this Court’s orders as well as

the Federal Rules of Civil Procedure and the Court’s Local Rules.”).

        Although dismissal is appropriate, a separate issue remains as to whether the dismissal

should be with prejudice. Unless the court directs otherwise, a dismissal for failure to prosecute



                                                   2
  Case 1:21-cv-00227-NT Document 6 Filed 09/12/21 Page 3 of 3                       PageID #: 15




“operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b). As a general rule, however,

dismissal of an action with prejudice is a sanction reserved for the most extreme misconduct. See,

e.g., Vázquez-Rijos v. Anhang, 654 F.3d 122, 127-28 (1st Cir. 2011). For example, “[d]ismissal

with prejudice for failure to prosecute is appropriate in the face of extremely protracted inaction

(measured in years), disobedience of court orders, ignorance of warnings, contumacious conduct,

or some other aggravating circumstance.” Pomales v. Celulares Telefónica, Inc., 342 F.3d 44, 48

(1st Cir. 2003) (citations and internal quotation marks omitted). “[W]here the case is close, courts

should prefer less severe sanctions that preserve the possibility of disposition on the merits.” Id.

       A dismissal with prejudice is inappropriate here: the pro se plaintiff failed to obey two

court orders, of even date, directing him to file a new IFP application or pay this court’s filing fee.

Accordingly, I recommend that the case be DISMISSED without prejudice.

                                              NOTICE

        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within fourteen (14) days after being served with a copy thereof. A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.

       Dated this 12th day of September, 2021.
                                                       /s/ John H. Rich III
                                                       John H. Rich III
                                                       United States Magistrate Judge




                                                  3
